UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7929


IBRAHIM ABDULLAH JABBAR,

                Plaintiff - Appellant,

          v.

C. T. WOODY, Sheriff; CAPTAIN ROBINSON, Medical Dept. Sup.;
DR. FURMAN, Head Doctor, RCJ; DEPUTY HARRIS, Mailroom; NURSE
FORD,   Medical   Dept.  RCJ;   SERGEANT   JONES,   Grievance
Coordinator; LT. COL. BURNETT, Jail Operations; MAJOR
ROBINSON, Medical Dept. Supervisor; CAPTAIN MCREA, Jail
Operations RCJ; CHAPLAIN PRUITT, Under Sheriff, RCJ,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:09-cv-00246-TSE-TCB)


Submitted:   February 18, 2010            Decided:   February 25, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ibrahim Abdullah Jabbar, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ibrahim Abdullah Jabbar seeks to appeal the district

court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint

in part.       This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral      orders,     28    U.S.C.     § 1292    (2006);     Fed.      R.    Civ.    P.

54(b);    Cohen      v.   Beneficial        Indus.    Loan    Corp.,    337       U.S.    541

(1949).     The order Jabbar seeks to appeal is neither a final

order    nor    an    appealable       interlocutory         or   collateral        order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                               We

deny Jabbar’s motion for appointment of counsel.                             We dispense

with oral argument because the facts and legal contentions are

adequately      presented        in   the    materials       before    the    court       and

argument would not aid the decisional process.

                                                                                  DISMISSED




                                             2